Citation Nr: 1758416	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-35 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for cancer of the right pyriform sinus and right tonsil, to include as a result of Agent Orange (herbicide) exposure, and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney 


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse




ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.  

This appeal is before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2017, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

In order to establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

Although the Board acknowledges the Veteran's representative's January 2017 request for copies of medical opinions has not been completed, in light of the herein grant, there is no prejudice to decide the Veteran's claim, which is a full grant of the benefit sought.  It would only result in additional delay to the Veteran, for no purpose, if the Board were to defer granting his claim simply to provide his attorney copies of documents in the file.  While the Board acknowledges the attorney is, indeed, entitled to these copies, the Board can grant the claim based on the evidence already of record.



FINDINGS OF FACT

1.  In an unappealed rating decision, dated in November 2008, the RO denied service connection for cancer of the larynx.  

2.  Additional evidence received since the November 2008 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for right pyriform sinus and right tonsil cancer. 

3.  Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's right pyriform sinus and right tonsil cancer is related to in-service herbicide exposure.  


CONCLUSIONS OF LAW

1.  The November 2008 rating decision denying service connection for cancer of the larynx is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  Evidence received since the November 2008 rating decision is new and material to the service connection claim for right pyriform sinus and right tonsil cancer, therefore, the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for cancer of the right pyriform sinus and right tonsil, to include as a result of herbicide exposure, have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107, (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

Because the claim is being granted, the Board need not discuss VA's compliance with the duties to notify and assist.

I. New and Material

The Veteran asserts his cancer of the right pyriform sinus and right tonsil is related to service, to include as a result of herbicide exposure.  The RO denied the claim in November 2008, which found Agent Orange exposure was conceded and the Veteran had a diagnosis of right pyriform sinus and right tonsil squamous cell cancer which was a stage III T2N1; however, the evidence did not show a current disability which was related to in-service exposure to Agent Orange.  The Veteran filed a timely notice of disagreement and a statement of the case was issued in April 2010, which found although there was evidence of a history of squamous cell carcinoma and evidence of exposure to herbicides, the evidence did not support the conclusion that the condition at issue was associated with herbicide exposure.  Also there was no evidence that the claimed condition was incurred in service.  The Veteran did not fill out a timely substantive appeal.  As the Veteran did not perfect his appeal or submit new and material evidence within one year, the November 2008 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

A piece of evidence submitted subsequent to the November 2008 rating decision includes a November 2014 statement from Dr. M.L. that notes the Veteran's medical records were reviewed and revealed he was exposed to Agent Orange.  Dr. M.L. then opined that the probability of the Veteran's head and neck cancer being caused by Agent Orange exposure was greater than 50 percent because other cancers in the same immediate area of the body, upper aero-digestive tract, and of the same "histological" type are accepted by the VA as compensable conditions.  "Furthermore, cancer latency can extend as long as forty years, because carcinogenesis is a long and multi-step process of genetic change in the susceptible tissues, if [sic] which the aero-digestive tract is widely acknowledged to be one."

The Board finds the November 2014 statement from Dr. M.L. relates to unestablished facts, namely establishing a relationship between a current disability [cancer] and in-service exposure to Agent Orange.  For the aforementioned reasons, the evidence for his claim of cancer of the right pyriform sinus and right tonsil is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).

II. Service Connection

The Veteran avers service connection for cancer of the right pyriform sinus and right tonsil.  The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309) were initially provided to the Veteran in the 2013 Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

In this case, the Veteran's DD 214 notes the Veteran served in Vietnam, and the Board concedes he qualifies for the presumption of exposure to herbicides, including Agent Orange.  However, the Board notes that the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted. 

The Board notes the Veteran was diagnosed with right pyriform sinus and right tonsil squamous cell cancer which was a stage III T2N1 in 2008.  Thus, his disability was not factually shown during service and did not manifest to a compensable degree within one year of separation from service.  There is also no continuity of symptomatology, as the Veteran's medical records do not indicate he complained of symptoms of cancer or sought ongoing treatment prior to his formal diagnosis.  

As discussed above, the Veteran was presumed exposed to herbicide agents, including Agent Orange, during his service in the country of Vietnam.  However, right pyriform sinus and right tonsil cancer is not specifically listed within the presumptions based on herbicide agent exposure listed in 38 C.F.R. § 3.309(e).  Instead, respiratory cancers of the lung, bronchus, larynx, or trachea are listed.  There are several medical opinions in the file establishing that the locations of the Veteran's cancer are in the pharynx, which is anatomically a different location than the larynx.  Thus, presumptive service connection cannot be established.

Of course, the Board's decision is not limited to presumptive service connection.  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993). 

As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), or whether the Veteran has a chronic disease that is recognized as being etiologically related to service, see 38 C.F.R. § 3.309(a), but must also determine whether any claimed current disability is the result of active service under 38 U.S.C. § 1110 and 38 C.F.R. § 3.303(d).  

The Board finds that the evidence is in equipoise as to whether the Veteran's right piriform sinus and right tonsil cancer is as likely as not due to the exposure to herbicides in service in Vietnam.

As noted above, a November 2014 statement from Dr. M.L. notes the Veteran's medical records were reviewed and revealed he was exposed to Agent Orange.  Dr. M.L. then opined that the probability of the Veteran's head and neck cancer being caused by Agent Orange exposure was greater than 50 percent because other cancers in the same immediate area of the body, upper aero-digestive tract, and of the same "histological" type are accepted by the VA as compensable conditions.  "Furthermore, cancer latency can extend as long as forty years, because carcinogenesis is a long and multi-step process of genetic change in the susceptible tissues, if [sic] which the aero-digestive tract is widely acknowledged to be one."  Moreover, "[t]here is no scientific reason to assume that oral cancer is somehow different from other aero-digestive cancers in terms of its latent period, even if this had not been specifically studied."  Also, while the Veteran was a former smoker and drank alcohol, Dr. M.L. concluded that such consumption was less than 50 percent causative as the promoting effects of both tobacco and alcohol use quickly diminish over time while Agent Orange has been demonstrated to contain various carcinogens with delayed effects.  

On the other hand, the January 2012 and March 2012 VA examiners opined that the Veteran's cancer was not related to Agent Orange exposure.  Such evidence weighs against the claims.  The basis of the January 2012 negative opinion was that there is no evidence in the medical literature and no consensus among medical experts that there is a causal relationship between Agent Orange exposure and cancers of the pharynx.  The basis of the March 2012 negative opinion was that cancers of the pharynx are not on the presumptive list.

To the extent the rationale for the negative VA opinions rests on the fact cancers of the pharynx are not on the presumptive list, that is not a sufficient medical explanation.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that it is inappropriate to "permit the denial of direct service connection simply because there is no presumptive service connection.").   In looking at the Agent Orange Updates from 2012 and 2014, the VA examiner in January 2012 was exactly right - there is no consensus on this question.  In evaluating the persuasiveness of the positive private opinion, it must be noted that this is not a situation where the National Academy of Sciences has definitively concluded studies show no relationship between Agent Orange exposure and cancers of the pharynx, but one where they recognize there is currently inadequate or insufficient evidence to answer the question.  The scientific reports do not, in this case, necessarily weigh against the Veteran's claim, but leave open the possibility of a causal relationship.  The Agent Orange Updates from 2012 and 2014 discuss other risk factors for cancers of the pharynx, to include alcohol consumption and smoking.  The Veteran does have a history of both, but the positive opinion from Dr. M.L. considered and weighed the Veteran's history, yet concluded Agent Orange exposure was the more likely causative factor in this Veteran's case.



Therefore, the positive opinion carries more weight than the opinions against the claim, which merely noted studies were not conclusive without actually analyzing the facts of this particular veteran's situation.  As such, service connection for right piriform sinus and right tonsil cancer is warranted and the appeal is granted.  38 U.S.C.A. § 5107(b).  


ORDER

The service connection claim for cancer of the right pyriform sinus and right tonsil is reopened.  

Service connection for right pyriform sinus and right tonsil cancer is granted. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


